Allen, J.
The defendants rely, in support of their new motion in arrest of judgment, upon Crain v. United States, 162 U. S. 625; but we find nothing in that decision which touches the objections presented by the present motion.
We heretofore held that the verdict was properly received and recorded. The defendants were not convicted of the full offence with which they were charged, and the verdict of guilty which was rendered could not be supported in its full extent; but it included a smaller offence which was well charged, and for which they might properly be sentenced under the indictment. The verdict was not wholly invalid, because it included the element of an intent to commit larceny.
The other objections now taken are covered by the former decision.
Motion in arrest rightly overruled.